Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Election/Restrictions
Applicant’s election without traverse of Species XII shown in Figures 22 and 23 (where Figures 1-3 show the general concept, where the Oldham ring with the configuration shown in Figures 22 and 23 are used in the compressor shown in Figures 1-3)  in the reply filed on November 20, 2020 is acknowledged.
	Claims 1-3, 5, 10, and 14-18 are stated by the applicant to read on the elected species.  Claim 5 recites “a release preventing groove extending radially from the inner circumferential side surface to a predetermined depth, the release preventing groove 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 3/12/2018 and 6/29/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0028704 and KR10-2018-0075994 application as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A SCROLL COMPRESSOR WITH A REINFORCING MEMBER ON THE OLDHAM RING.
Claim Objections
Claim objected to because of the following informalities: 
Claim 18 recites “a ring porition” which is a clear typo, and should be “a ring portion”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the frame”, which lacks antecedent basis.  The Examiner recommends changing to “a frame”.
Claim 12 is rejected by virtue of its dependence on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA (U.S. Patent 5,275,543).
Regarding claim 1, TANAKA discloses:  a scroll compressor (see Abstract), comprising: 
a first scroll (4); 

an Oldham ring (1) including an annular ring portion (1a) and a key portion (a, b) protruding axially from the ring portion (see Figures 1-3 and 9), the key portion being slidably coupled to a key groove provided in the second scroll to allow the second scroll to perform an orbiting movement with respect to the first scroll (see Figure 9, Column 3, lines 10-44); and 
a reinforcing member (3, 3a, 3b, 3c, 3d) coupled to the key portion of the Oldham ring (see Figure 3, Column 3, line 45 – Column 4, line 30), the reinforcing member being positioned between the key groove of the second scroll and the key portion of the Oldham ring (see Figures 3 and 9, Column 3, line 37 – Column 4, line 30). 
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NILANGEKAR (U.S. Patent Publication US 2017/0363085 A1).
Regarding claim 15, NILANGEKAR discloses:  a motor-driven compressor (see Figure 1, where the compressor is driven by a motor (16, 17, 18, 19), comprising: 
a first scroll (5); 
a second scroll (6) that forms a compression chamber (12) between the first scroll and the second scroll while being engaged with the first scroll to perform an orbiting movement (see Figures 1 and 2, ¶0074-¶0075); 

an Oldham ring (29) coupled between the second scroll and the frame or between the second scroll and the first scroll to suppress the rotation of the second scroll (see Figures 1 and 2, ¶0082), 
wherein an oil storage unit is provided at one of the Oldham ring or a member to which the Oldham ring is coupled (see Figures 4, 5, and 7, which shows that an oil storage unit is provided in the frame (3), where oil is supplied and stored in (39) and released to the Oldham ring at (39b), ¶0087-¶0089). 
Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH (U.S. Patent Publication US 2017/0067466 A1).
Regarding claim 17, OH discloses:  an Oldham ring (170), comprising: 
an annular ring portion (171); 
at least one key portion (175) protruding axially from the ring portion (see Figures 7-9), the key portion being configured to be slidably coupled to a key groove provided in one of a scroll (150, 151) or a frame (130) coupled to the Oldham ring (see Figure 3, ¶0045); and 
a reinforcing member (175) coupled to the key portion of the Oldham ring (see Figures 7-9), the reinforcing member comprising: 
a plurality of reinforcing surfaces facing sliding side surfaces of the key portion (see Figures 3 and 7-9); and 

Regarding claim 18, OH discloses:  the key portion is a first key portion protruding axially from the ring portion in a first direction, and the Oldham ring further includes a second key portion protruding axially from the ring portion in a second direction opposite the first direction (see Figure 7, which shows first and second key portions protruding axially in opposite directions from the ring portion). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA in view of NILANGEKAR.
Regarding claim 10, TANAKA discloses the claimed invention, however, fails to disclose an oil storage unit is provided at one of the Oldham ring or a member to which the Oldham ring is coupled.
claim 10, NILANGEKAR teaches:  an oil storage unit is provided at one of the Oldham ring or a member to which the Oldham ring is coupled (see Figures 4, 5, and 7, which shows that an oil storage unit is provided in the frame (3), where oil is supplied and stored in (39) and released to the Oldham ring at (39b), ¶0087-¶0089). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have an oil storage unit is provided at one of the Oldham ring or a member to which the Oldham ring is coupled in the scroll compressor of TANAKA, in order to provide lubrication for the Oldham ring, which would improve the ability of the Oldham ring or mating components (i.e. second scroll) to easily slide and therefore reducing wear on the Oldham ring, second scroll, and/or frame.
Allowable Subject Matter
Claims 2, 3, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY DAVIS/
Primary Examiner
Art Unit 3746